


117 HR 2538 IH: Fighting Emerging Narcotics Through Additional Nations to Yield Lasting Results Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2538
IN THE HOUSE OF REPRESENTATIVES

April 14, 2021
Mr. Trone (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To prioritize efforts of the Department of State to combat international trafficking in covered synthetic drugs and new psychoactive substances, and for other purposes.


1.Short titleThis Act may be cited as the Fighting Emerging Narcotics Through Additional Nations to Yield Lasting Results Act or the FENTANYL Results Act. 2.Prioritization of efforts of the Department of State to combat international trafficking in covered synthetic drugs (a)In generalThe Secretary of State shall prioritize efforts of the Department of State to combat international trafficking in covered synthetic drugs by carrying out programs and activities to include the following:
(1)Supporting increased data collection by the United States and foreign countries through increased drug use surveys among populations, increased use of wastewater testing where appropriate, and multilateral sharing of that data. (2)Engaging in increased consultation and partnership with international drug agencies, including the European Monitoring Centre for Drugs and Drug Addiction, and regulatory agencies in foreign countries.
(3)Carrying out the program to provide assistance to build the capacity of foreign law enforcement agencies with respect to covered synthetic drugs, as required by section 3. (4)Carrying out exchange programs for governmental and nongovernmental personnel in the United States and in foreign countries to provide educational and professional development on demand reduction matters relating to the illicit use of narcotics and other drugs, as required by section 4.
(b)Report
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the implementation of this section. (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and  (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.
3.Program to provide assistance to build the capacity of foreign law enforcement agencies with respect to covered synthetic drugs
(a)In generalNotwithstanding section 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420), the Secretary of State shall establish a program to provide assistance to build the capacity of law enforcement agencies of the countries described in subsection (c) to help such agencies to identify, track, and improve their forensics detection capabilities with respect to covered synthetic drugs. (b)PriorityThe Secretary of State shall prioritize assistance under subsection (a) among those countries described in subsection (c) in which such assistance would have the most impact in reducing illicit use of covered synthetic drugs in the United States.
(c)Countries describedThe foreign countries described in this subsection are— (1)countries that are producers of covered synthetic drugs;
(2)countries whose pharmaceutical and chemical industries are known to be exploited for development or procurement of precursors of covered synthetic drugs; or (3)major drug-transit countries as defined by the President.
(d)Authorization of additional appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $4,000,000 for each of the fiscal years 2022 through 2026 and such amounts shall be in addition to amounts authorized for such purposes. 4.Exchange program for governmental and nongovernmental personnel to provide educational and professional development on demand reduction matters relating to illicit use of narcotics and other drugs (a)In generalThe Secretary of State shall establish or continue and strengthen, as appropriate, an exchange program for governmental and nongovernmental personnel in the United States and in foreign countries to provide educational and professional development on demand reduction matters relating to the illicit use of narcotics and other drugs.
(b)Program requirementsThe program required by subsection (a)— (1)shall be limited to individuals who have expertise and experience in matters described in subsection (a);
(2)in the case of inbound exchanges, may be carried out as part of exchange programs and international visitor programs administered by the Bureau of Educational and Cultural Affairs of the Department of State, including the International Visitor Leadership Program in consultation or coordination with the Bureau of International Narcotics and Law Enforcement Affairs; and  (3)shall include outbound exchanges for governmental or nongovernmental personnel in the United States.
(c)Authorization of additional appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $1,000,000 for each of the fiscal years 2022 through 2026 and such amounts shall be in addition to amounts authorized for such purposes. 5.Amendments to international narcotics control program (a)International Narcotics Control Strategy ReportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following:

(10)Synthetic opioids and new psychoactive substances
(A)Synthetic opioidsInformation that contains an assessment of the countries significantly involved in the manufacture, production, or transshipment of synthetic opioids, including fentanyl and fentanyl analogues, to include the following: (i)The scale of legal domestic production and any available information on the number of manufacturers and producers of such opioids in such countries.
(ii)Information on any law enforcement assessments of the scale of illegal production, including a description of the capacity of illegal laboratories to produce such opioids. (iii)The types of inputs used and a description of the primary methods of synthesis employed by illegal producers of such opioids.
(iv)An assessment of the policies of such countries to regulate licit manufacture and interdict illicit manufacture, diversion, distribution, and shipment of such opioids and an assessment of the effectiveness of the policies' implementation. (B)New psychoactive substancesInformation on, to the extent practicable, any policies of responding to new psychoactive substances (as such term is defined in section 7 of the FENTANYL Results Act), to include the following: 
(i)Which governments have articulated policies on scheduling of such substances. (ii)Any data on impacts of such policies and other responses to such substances.
(iii)An assessment of any policies the United States could adopt to improve its response to new psychoactive substances.. (b)Definition of major illicit drug producing countrySection 481(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(e)) is amended—
(1)in paragraph (2)— (A)by striking means a country in which— and inserting 
means— (A)a country in which—;
(B)by striking (A) 1,000 and inserting the following:  (i)1,000;
(C)by striking (B) 1,000 and inserting the following:   (ii)1,000;
(D)by striking (C) 5,000 and inserting the following:  (iii)5,000;
(E)in subparagraph (A)(iii), as redesignated by this subsection, by adding or at the end; and (F)by adding at the end the following:

(B)a country which is a significant direct source of illicit narcotic or psychotropic drugs or other controlled substances significantly affecting the United States.; and (2)in paragraph (5) to read as follows:

(5)the term major drug-transit country means a country through which are transported illicit narcotic or psychotropic drugs or other controlled substances significantly affecting the United States.. 6.Sense of CongressIt is the sense of Congress that—
(1)the President should direct the United States Representative to the United Nations to use the voice and vote of the United States at the United Nations to advocate for more transparent assessments of countries by the International Narcotics Control Board; and (2)bilateral, plurilateral, and multilateral international cooperation is essential to combating the trafficking of covered synthetic drugs.
7.DefinitionIn this Act: (1)The term covered synthetic drug means—
(A)a synthetic controlled substance (as defined in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6))), including fentanyl or a fentanyl analogue; or (B)a new psychoactive substance.
(2)The term new psychoactive substance means a substance of abuse, or any preparation thereof, that— (A)is not—
(i)included in any schedule as a controlled substance under the Controlled Substances Act (21 U.S.C. 801 et seq.); or  (ii)controlled by the Single Convention on Narcotic Drugs signed at New York, New York, on March 30, 1961, or the Convention on Psychotropic Substances signed at Vienna, Austria, on February 21, 1971;
(B)is new or has reemerged on the illicit market; and (C)poses a threat to the public health and safety.

